
	

116 HR 2347 IH: Border and Refugee Assistance Act of 2019
U.S. House of Representatives
2012-02-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		116th CONGRESS
		1st Session
		H. R. 2347
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2019
			Mr. Vela (for himself, Mr. Gonzalez of Texas, and Mr. Cuellar) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To expand in-country processing of family units and minors in Guatemala, Honduras, and El Salvador
			 to provide relief to the southern border and uphold access to humanitarian
			 protection consistent with U.S. laws.
	
	
		1.
 Short titleThis Act may be cited as the Border and Refugee Assistance Act of 2019. 2.Need for comprehensive assistance strategyIt is the sense of Congress that a multifaceted U.S. response is needed to address the humanitarian crisis in the Northern Triangle. Such a response must include U.S. investment in the Northern Triangle aimed at improving governance, enhancing security, and promoting prosperity in the region as well as investments in the U.S. Department of State’s Refugee Processing Center, USCIS Asylum Division, and U.S. Immigration Courts to uphold access to humanitarian protection consistent with U.S. law and international standards. In-country processing of refugee claims is only one component of a comprehensive strategy, aimed at providing increased economic and security conditions in the Northern Triangle.
 3.Expansion of in-country processingNotwithstanding any other provision of law: (a)The Secretary of Homeland Security and the Secretary of State shall work together to expand in-country refugee processing centers within Northern Triangle countries to accept applications from family units and minors in order to provide a safe and orderly process for processing claims and ensuring humanitarian protection.
 (b)Victims of domestic violence and gangs are eligible to qualify for refugee protections. (c)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to implement section 3.
			
